USCA1 Opinion

	




        October 3, 1995         [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                                       ____________________        No. 95-1289                                     UNITED STATES,                                      Appellee,                                          v.                                  MATTHEW J. ZSOFKA,                                Defendant, Appellant.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF NEW HAMPSHIRE                   [Hon. Joseph A. DiClerico, U.S. District Judge]                                              ___________________                                 ____________________                                        Before                                Cyr, Boudin and Lynch,                                   Circuit Judges.                                   ______________                                 ____________________            Matthew J. Zsofka on brief pro se.            _________________            Paul M.  Gagnon, United  States Attorney,  Paul J. Andrews,  Trial            _______________                            _______________        Attorney, U.S.  Department of  Justice,  New England  Bank Fraud  Task        Force, and Deborah  M. Smith,  Director, New England  Bank Fraud  Task                   _________________        Force, on brief for appellee.                                 ____________________                                 ____________________                 Per  Curiam.   The  defendant,  Matthew  J. Zsofka,  was                 ___________            convicted of bank fraud, false statements, and conspiracy  in            an alleged  scheme  to  obtain  mortgages  from  a  federally            insured bank  by falsely representing that  the borrowers had            made  20 per cent  cash payments.   18  U.S.C.     371, 1014,            1344.   Zsofka chose not  to appeal, although  we affirmed on            the appeal  of a co-conspirator in United  States v. LaCroix,                                               ______________    _______            28  F.3d  223,  225  (1st Cir.  1994),  which  describes  the            fraudulent scheme.                 LaCroix,  Zsofka,  and   another  co-conspirator   filed            motions  for a new  trial, asserting  the existence  of newly            discovered  evidence  and   the  withholding  of  exculpatory            evidence by the government.   In the order now  appealed from            by Zsofka, the district  judge denied the requests for  a new            trial in a  thorough and well-reasoned 16-page  decision.  We            affirm  on  Zsofka's  appeal substantially  for  the  reasons            stated by the district court.                 We decline  to consider Zsofka's argument,  made for the            first time  on appeal,  that transcripts  from the trials  of            other defendants support  Zsofka's request for  a new  trial.            Issues  not argued in the district court cannot be raised for            the first time on appeal.  United States v. Mariano, 963 F.2d                                       _____________    _______            1150, 1158 n.9 (1st Cir. 1993).  Since this argument will not            be considered,  we dismiss as  moot Zsofka's request  that we            take judicial notice of the transcripts of the other trials.                 Affirmed.                 _________